                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               NO. 3:19-cv-520-GCM

 JOHN PETER JANPOL,

                   Plaintiff,

 v.
                                                         ORDER
 NISSAN NORTH AMERICA, INC., et al,

                   Defendants.



       THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac

Vice concerning Chris Spencer, filed October 22, 2019 (Doc. No. 10).

       Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fee, the Court hereby grants the motion.

       In accordance with Local Rule 83.1(B), Mr. Spencer is admitted to appear before this

court pro hac vice on behalf of Defendants, Nissan North America, Inc. and Sonic Automotive.

       IT IS SO ORDERED.


                                         Signed: October 25, 2019
